Citation Nr: 1802477	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-05 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a cardiovascular disability.

5.  Entitlement to service connection for bilateral hearing loss disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a rating in excess of 10 percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions from May 2010 and October 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In August 2016, the Veteran testified in a hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The Board previously remanded these claims in January 2017 for further development to include providing VA examinations to determine the nature and etiology of the claimed disabilities. 

The issues of entitlement to service connection for a skin disability, sleep apnea, and a cardiovascular disability, are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The preponderance of evidence is against the finding that any diagnosed back disability is etiologically related to any incident or injury incurred during active service.
2.  The preponderance of evidence is against a finding that currently diagnosed bilateral hearing loss disability is related to service or in-service noise exposure.  

3.  Resolving all reasonable doubt in favor of the Veteran, the probative evidence of record shows that the Veteran has continuously had symptoms of tinnitus since service.

4.  During the period on appeal, the Veteran's prostate cancer residuals were manifested, at worst, by symptoms such as urinary frequency with some reports of awaking to void once or twice a night, with no evidence of urinary tract symptoms, hesitancy, weak stream, or leakage.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C. §§1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§3.102, 3.159, 3.301, 3.303 (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§101, 1110, 5107 (2012); 38 C.F.R. §§3.102, 3.303, 3.307, 3.309(a), 3.385 (2017).

3.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C. §§1110, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2017).

4.  The criteria for entitlement to an initial rating in excess of 10 percent for residuals of prostate cancer have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§4.115a , 4.115b, Diagnostic Code 7528 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§5103, 5103A, 5107 (2012); 38 C.F.R. §3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2010 and in September 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2017 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. §1110 (2012); 38 C.F.R. §3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. §3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases, such as arthritis and organic diseases of the nervous system, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. §3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. §3.303(b) (2017).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. §3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of a showing of a current disability, service connection cannot be granted.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Lumbar Spine Disabilities

The Veteran contends that his back disability is etiologically related to the warehouse work he performed during active service.  The Board finds that although the service medical records show that the Veteran was treated during active service for a back strain, the competent medical evidence of record demonstrates no etiological connection between a current back disability and service or any work during his active service.  Therefore, as the preponderance of the competent medical evidence of record is against a finding that any current back disability is related to any in-service injury, the Veteran's claim for service connection must be denied. 

The service medical records show that in January 1971 the Veteran was seen for back pain/strain after working in a warehouse and lifting boxes.  It was noted that he experienced back pain, and was assessed with muscle spasms.  The treating professional at the time noted issuing some aspirin, and the need for application of heat in the evenings.  The treatment notation also noted the Veteran was cleared for full duty. 

At a February 2017 VA examination to determine the nature and etiology of his claimed back disability, the examiner conducted an in-person examination of the Veteran's condition, and reviewed the claims file and medical history.  A review of the examination report shows that the Veteran was diagnosed with lumbosacral strain and degenerative arthritis.  However, the examiner concluded the neither of the currently diagnosed lumbar spine disabilities were related to any incident or injury from active duty.  In arriving at that conclusion, the VA examiner noted consideration of the Veteran's in-service muscle strain and injury, but nonetheless opined that injury was unrelated to the current disabilities.  The examiner reasoned that since the Veteran's back incident in 1971, there had been no indication of any recurrent issues, chronic symptoms, or diagnoses of disabilities related to the back for several decades.  Specifically, the examiner noted that the medical evidence did not show any treatment or complaints for nearly four decades after separation from service until 2011, when medical evidence demonstrated evidence of degenerative arthritis of the back.  The examiner ultimately opined that the Veteran's back disabilities were age-related degenerative changes, and not related to injuries during service.

The Board notes that as a part of the February 2017 examination, the VA examiner also explicitly noted the Veteran's nearly 30 years of employment as a warehouse employee for several companies.  The Veteran noted that he worked as a forklift operator for a distribution and paper company for nearly 30 years after separation, and then for Sam's Club for another several year after that.  The examiner noted that that during the nearly 40 years of post-service work in a warehouse environment, no treatment or complaints were of record to demonstrate a continuing back condition, to include no evidence of a diagnosed back condition.  The examiner also noted that medical evidence of treatments for a back condition only began after a fall in 2011.  Therefore, the examiner found the it was less likely than not that a current back condition was related to active service, and more likely was age-related wear and tear due to decades of hard labor, and intervening incidents such as the fall, decades after separation. 

The Board notes the medical evidence available of record is silent for nearly 40 years after active service with regard to complaints, treatments, or diagnoses relating to the back.  That fact was corroborated by the Veteran at the August 2016 Board hearing.  When asked specifically whether he had any symptoms or sought treatment for the claimed conditions after separation from service, the Veteran stated he did not seek treatment until five or six year prior to the hearing, in 2011 or 2012.  

The Board acknowledges the Veteran's contentions that his back disabilities are related to an injury in service.  However, the Veteran's statements are considered lay evidence.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. §3.159(a)(2) (2017); Bruce v. West, 11 Vet. App. 405 (1998) (person that is not a medical expert is nevertheless competent to offer evidence of symptoms in support of a claim for increased rating); Layno v. Brown, 6 Vet. App. 465 (1994). 

Here, the Board finds that the testimony and statement regarding the etiology of the claimed disabilities is less probative than that of the February 2017 VA examiner's opinion regarding nexus.  In evaluating the probative value of competent medical evidence, the value of medical opinion evidence depends on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The credibility and weight to be attached to opinions are within the province of the adjudicators.  Black v. Brown, 10 Vet. App. 297 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing medical data).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429 (1995).

The Board finds that the VA examiner's opinion regarding the etiology of the Veteran's back disabilities is more probative in that it was concluded after physical examination by a physician or medical doctor, which included radiological studies, and was informed and based on a review the entire claims file and medical history of the Veteran.  The Veteran has not shown that he has specific expertise regarding pathology of orthopedic diseases and disabilities.  Therefore, the Board finds the opinions to not be in equipoise and that the February 2017 VA examination opinion is more probative and dispositive of the claim for service connection.  As the preponderance of the medical evidence is against the claim, service connection must be denied on a direct basis. 

The Board notes that service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§1110 (2012).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the continuity of symptomatology language in 38 C.F.R. §3.303(b) restricts itself to the chronic diseases found in 38 C.F.R. §3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As arthritis is a chronic disease, the Board finds that continuity of symptomatology must be considered.  38 C.F.R. §3.309(a) (2017).

However, the Board finds that the preponderance of the evidence of record is against a finding that arthritis of the back arose during the presumptive period of one year after service or that arthritis of the back has been ongoing since service.  The Board also has considered the Veteran's lay statements with regard to pain in the back.  However, again, the Board notes that arthritis is not the type of condition which a lay person, such as the Veteran, can competently diagnose.  Diagnosis of such a complex medical condition not only requires specialized medical training and education, but also radiological diagnostics and equipment.  Therefore, the Veteran, as a lay person, cannot be considered competent to diagnose, or speak to the fact that he had arthritis of the back currently, or at any time since active service.  Layno v. Brown, 6 Vet. App. 465 (1994).  As the competent medical evidence of record is silent during the relevant decades, the Board must find that the preponderance of the evidence is against a finding that the Veteran had a continued condition of back arthritis since active service.  Therefore, with no medical evidence of arthritis of the back arising to a compensable degree within a year after service and no evidence of a continuity of symptomatology, the Veteran's claim for service connection on a presumptive basis for a chronic disability must also be denied.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  However, the Board finds that the preponderance of the evidence is against the claim for service connection and the claim must be denied.  38 U.S.C. §5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran claims that his hearing loss disability is due to acoustic trauma during active service and has been ongoing from service to the present.  A review of the evidence of record, to include VA medical records, a VA examination, and lay statements show that the preponderance of the evidence is against a finding that the diagnosed hearing loss disability is related to any aspect of active service.  Therefore, the claim for service connection must be denied. 

Impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2017). 

In order for service connection to be granted for hearing loss, the requirements for service connection as defined in 38 C.F.R. §3.385 need not be shown by the results of audiometric testing during a claimant's period of active service.  38 C.F.R. §3.385 (2017); Ledford v. Derwinski, 3 Vet. App. 87 (1992). 

After a thorough review of the Veteran's service medicals records, to include a February 2011 VA audiological examination, the Board finds that the Veteran's hearing in both ears meets the regulatory definition to constitute a hearing loss disability.  38 C.F.R. §3.385 (2017). 

Likewise, with regard to an in-service incident, the Board notes that an in-service incident has also been established by the record, and is conceded by the VA.  The record shows that the Veteran has continuously and consistently asserted that he experienced noise trauma during active duty.  Specifically, the Veteran noted that he operated forklifts and drove heavy trucks, and was trained with firearms during active service.  The Board finds that in-service injury or incident has also been established, as the Board finds that the Veteran's lay contentions to be both credible and competent.  Therefore, the Board finds that in-service noise trauma is conceded.

Finally, moving to the final requirement for establishing service connection, the evidence of record must establish that a current disability is etiologically related, or caused, by an in-service incident or injury.  The Board finds that the preponderance of evidence is against the finding of any nexus between the Veteran's in-service acoustic trauma and a current disability.  At the February 2011 VA examination, the examiner concluded that any hearing loss the Veteran currently experienced was not etiologically related to or caused by any aspect of active service. 

Specifically, the February 2011 VA examiner found that while the Veteran noted experiencing noise trauma during active service, that his current hearing loss was not related to that trauma.  The examiner opined that the service medical evidence, to include the Veteran's separation examination, noted no hearing loss or issues when leaving service.  After a noted review of the service medical records and post service medical records, the examiner noted no evidence of any complaint, treatment, or diagnosis for hearing loss in either ear until decades after separation from service.  During the examination, the Veteran was noted to have reported that his hearing loss started in or around 1995, more than two decades after separation from active service.  That fact was further corroborated by a review of the contemporaneous medical records from the Veteran's separation to the present, which did not show any hearing loss for many years after separation from service.  Therefore, the examiner found that any hearing impairment experienced by the Veteran currently was less likely than not due to active service. 

The Board finds that conclusion to be highly probative, as it explicitly notes consideration of the Veteran's reported lay statements, and is based on a sound rationale.  The examiner also noted not only review of the entire record, to include the Veteran's medical history, but also conducted a thorough in person examination of the Veteran's condition.  Therefore, the Board finds that comprehensive examination report to be of high probative weight and dispositive of the claim. 

The Board acknowledges the fact that the Veteran has asserted that noise exposure during active duty service caused his hearing loss.  The Board has considered the Veteran's lay statements and testimony regarding to not only his in-service noise trauma but also claims of continuity of symptoms since active service.  However, while the Board notes that the Veteran is competent to attest to lay observable symptoms such as decreased hearing, he is not competent to evaluate the specific levels of hearing deficiency as to constitute hearing loss disability under VA regulations.  Similarly, he is also not competent to speak to such complex medical issues as to the etiology of hearing loss.  Nexus opinions have been provided by a medical examiner with the appropriate education, experience, and training.  38 C.F.R. §3.159 (a)(2) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the VA examiner's opinion from the February 2011 VA examination provided during the pendency of this claim is most probative in determining the etiology of the Veteran's hearing loss.  As that opinion is against the claim, the Board finds that the Veteran's claim for service connection must be denied.  The Veteran has not submitted any contrary competent medical evidence that supports the claim.

Finally, the Board notes that service connection may also be granted on a presumptive basis for certain chronic diseases, to include sensorineural hearing loss, which develop to a compensable degree within one year after separation from service, even though there is no evidence of that disease during active service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Here, the Veteran's hearing loss is not shown to have manifested to a compensable degree within a year after service.  A review of the record shows no additional auditory or medical evidence within a year after separation from service, demonstrating that the Veteran suffered from hearing loss to a degree in which constitutes hearing loss under VA regulations.  Therefore, even considering any lay statement from the Veteran regarding continuous problems with his hearing, the Board finds that the lack of competent evidence of the Veteran's claimed hearing loss since separation from active service precludes the application of presumptive service connection for his hearing loss.  While the Veteran has complained of symptoms of hearing loss since service, those are not corroborated by any evidence, and the Veteran, while capable of noting decreased hearing, cannot, as a lay person, determine if any hearing difficulty rose to the objective level of severity to qualify as a disability under VA law.  Therefore, the Board finds that the Veteran's claim must be denied on a presumptive basis. 

Consequently, the Board finds that the preponderance of evidence is against the claim for service connection on both a direct and presumptive basis.  A preponderance of the competent medical evidence of record is against a finding that hearing loss is related to service or any noise exposure during service, or that hearing loss that constitutes an organic disability of the nerves manifested to a compensable degree within one year following service.  Accordingly, the Board finds that the preponderance of evidence is against the claim, and the claim for service connection for hearing loss must be denied.  38 U.S.C. §5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran contends that tinnitus is the result of noise exposure during active service.  Specifically, he claims that he was exposed to firearms noise and warehouse noise in service, and that he began experiencing ringing in the ears during active service, which has continued to the present.  A review of the competent evidence of record shows the Veteran has credibly reported symptoms of tinnitus continuously since service.  Therefore, the Board finds that tinnitus can be service-connected based on continuity of symptomatology.  Therefore, the claim for service connection for tinnitus will be granted.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§1110 (2012).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Tinnitus, as an organic disease of the nervous system, is among the chronic diseases listed at 38 C.F.R. §3.309(a), the Board finds that continuity of symptomatology may establish relationship to service.  38 C.F.R. §3.303(b) (2017).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. §3.102 (2017).

Here, the Board finds that the Veteran, as a lay person, is both credible and competent to speak to the medical condition of tinnitus, and the fact that it has been continuous since active service.  Specifically, the Board finds that, tinnitus, which manifests as ringing in the ears, is not the type of medical condition in which requires specialize medical knowledge or training to assess.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A lay person, such as the Veteran, may competently speak to the fact that he perceives ringing in his ears.  Similarly, the Veteran may also competently speak to the fact of when that condition started and if it has continued to the present.  The Veteran has consistently asserted that he began experience ringing in the ears during service as a result of loud conditions while working in a warehouse environment and training with firearms during active service.  The Board notes that noise exposure has been conceded by VA. 

The Board also finds that the Veteran's lay statements regarding the continuity of tinnitus symptoms to be credible.  The Board notes that the Veteran has consistently noted that the ringing in the ears began during service and that those symptoms have continued to the present.  He has provided that testimony during hearings before the Board, during medical examinations, and in written statements to VA.  The Board finds the Veteran credible with regard to the assertions of continuity of tinnitus symptomatology since service.  

Therefore, based on the evidence and arguments presented, the Board finds that the Veteran's tinnitus was present during service and has a continuity of symptomatology since service.  As the Board finds that the Veteran's lay statements have competently and credibly established continuity of symptomatology, and resolving reasonable doubt in favor of the Veteran, the claim for service connection must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. §5107 (2012); 38 C.F.R. §§3.102, 3.303(b) (2017).

Residuals of Prostate Cancer

Prostate cancer was diagnosed in January 2006, and the Veteran completed treatment and had been in remission.  Prostate is currently rated 10 percent, based on urinary frequency under 38 C.F.R. §§4.115a, 4.115b, Diagnostic Code 7528.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. §1155 (2012); 38 C.F.R. §4.1 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. §4.3 (2017).

Malignant neoplasms of the genitourinary system warrant a 100 percent rating.  38 C.F.R. §4.115b, Diagnostic Code 7528 (2017).  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent continues with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, VA regulations direct that residuals of prostate cancer be rated as voiding dysfunction or renal dysfunction, whichever is predominant. 

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination.  38 C.F.R. §4.115a (2017).  VA regulations provide descriptions of various levels of disability in specific symptom areas.  Where diagnostic codes refer the decision maker to those specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described in the regulations do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis. 

Accordingly, the Board considers the applicability of the last part of Diagnostic Code 7528, which instructs that if there has been no recurrence or metastasis, to rate on residuals of voiding dysfunction or renal dysfunction, whichever is prominent.  A review of the record shows no complaints, diagnoses, or treatment for renal dysfunction or urinary tract infections.  Rather, the evidence of record demonstrates that voiding dysfunction was the predominant symptom of residuals of prostate cancer during the period on appeal.  Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. §4.115a (2017).

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence: requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating.  When requiring the wearing of absorbent materials which must be changed two to four times per day, the urine leakage warrants a 40 percent rating.  When requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, the urine leakage warrants a 60 percent rating.  38 C.F.R. §4.115a (2017).

Urinary frequency with daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating.  Urinary frequency with daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating.  Urinary frequency with daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. §4.115a (2017).

Obstructed voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating. Obstructive voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc; uroflowmetry, markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; or stricture disease requiring periodic dilatation every two to three months warrants a 10 percent rating.  A 0 percent rating is warranted when obstructive symptomatology with or without stricture disease requires dilatation one to two times per year.  38 C.F.R. §4.115a (2017).

Based on a thorough review of the medical evidence of record, the Board finds no probative evidence of record warranting a rating in excess of 10 percent for residuals of prostate cancer.  The Veteran was provided examinations in July 2010 and February 2017 to assess the nature and severity of prostate cancer residuals.   

In a July 2010 VA examination report, the Veteran was noted to report urination frequency intervals of three hours, with no night time urination problems.  The examiner noted no issues starting urination and no indication of urinary incontinence.  The examination report did not note any need for absorbent materials, or any evidence of leakage, and failed to mention any indication of tract infection or use of catheters.  Overall, the examiner assessed that the Veteran was in full remission from prostate cancer. 

The February 2017 VA examination report noted some voiding dysfunction with some leakage that did not require appliance.  The examiner noted frequent urination of two to three hours intervals, with no obstructive symptoms, and no signs of hesitancy, slow stream, or forced stream.  The examination report noted no urinary tract or kidney infection.  Erectile dysfunction was noted.  However, the examiner reported that the Veteran was able to achieve erection sufficient for penetration and ejaculation.  

During the Veteran's hearing before the undersigned the Veteran noted frequency of urination to be two to three hours, with some leakage and incontinence.  However, use of pads or absorbent materials was not necessary.  The Veteran also noted that he had to urinate once or twice a night.  A further review of the evidence of record does not show any other complaints, lay or otherwise, with regard to subjective or objective manifestations related to residuals of the Veteran's prostate cancer.  The Board acknowledges that as a lay person, the Veteran is competent to complain of physical symptoms of urinary frequency, voiding dysfunction, and erectile dysfunction.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, a review of the record establishes that the Veteran has not described any additional physical manifestations of voiding dysfunction, other than slight leakage.

Therefore, the Veteran's condition does not warrant a higher 20 percent rating under either urine leakage or urinary frequency.  Under urine leakage, a higher rating is only warranted when the leakage requires the use to absorbent materials which the Veteran has explicitly denied during the hearing.  A higher rating under urinary frequency requires daytime voiding intervals between one and two hours, or awakening to void three to four times per night.  The evidence does not demonstrate urinary frequency of that severity.  Therefore, the Veteran's condition does not warrant a higher rating under either of those criteria.  

Similarly, a higher rating based on obstructed voiding is also not warranted.  A higher rating requires intermittent or continuous catheterization.  A review of both the medical and lay evidence does not demonstrate any evidence that the Veteran's urinary retention required any type of catheterization.  38 C.F.R. §4.115a (2017).  Therefore, a higher 30 percent rating under that diagnostic code is also not warranted.  

With regard to the claim that a higher rating is warranted, the Board acknowledges that the Veteran is competent to report his symptoms.  38 C.F.R. §3.159(a) (2017) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  However, even considering the Veteran's lay claims and assertions with regard to the frequency of urination, night time urination, or the need for catheterization or use of absorbent materials, the evidence does not meet the required severity for a higher rating under any applicable criteria.  Even considering the Veteran's lay statements as fact, the described symptoms fall short of achieving the necessary severity to warrant a higher rating.   

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected residuals of prostate cancer, the evidence shows no distinct periods of time during the appeal period when the Veteran's symptoms varied to such an extent that a rating greater than 10 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that all of the Veteran's symptoms due to voiding dysfunction are addressed under Diagnostic Code 7528.  The Board also notes that consideration has been made as to whether a separate grant of service connection for erectile dysfunction (ED) should be awarded as secondary to treatment for prostate cancer.  Here, the Board notes that evidence of record, both medical and lay, demonstrates that while the Veteran complains of some ED, he has consistently admitted to still being able to achieve and erection, and noting no indication of actual penis deformity.  That is corroborated by the Veteran's VA examination reports from both July 2010 and February 2017, which noted some symptoms of ED as a residual of the prostate cancer and treatment, but with no indication of penial deformity.  In fact, in the July 2010 report, the examiner explicitly noted a physical examination of the penis was normal with no deformities. 

The Board notes that ED is rated analogously under Diagnostic Code 7522 for deformity of the penis with loss of erectile power.  38 C.F.R. §4.115b, Diagnostic Code 7522 (2017).  A 20 percent rating is assigned for penile deformity with loss of erectile power.  38 C.F.R. §4.115b, Diagnostic Code 7522 (2017).  Here, while there is evidence of some issues with erectile power, there is no evidence of deformity.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a separate compensable rating for ED.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Other Considerations

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§4.20, 4.27 (2017).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. §3.321(b) (2017). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular rating for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not unusual or exceptional in nature as to make the already assigned ratings inadequate.  The Veteran's service-connected residuals of prostate cancer have been rated under the correct diagnostic codes, which specifically contemplate the level of occupational and social impairment caused by residuals of prostate cancer.  38 C.F.R. §§4.115a, 4.115b, Diagnostic Code 7528 (2017).  During the period on appeal, the Veteran's residuals of prostate cancer were manifested by, at worst, symptoms of urinary frequency with awaking to void once a night and no urinary tract symptoms.  The ratings assigned reasonably describe the Veteran's disability level and symptomatology, and the Veteran has not reported any symptoms not contemplated by the schedular criteria. In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has residuals of prostate cancer with predominant symptoms of urinary frequency, and these symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. §4.115a.  Additionally, the Veteran is already in receipt of disability benefits for erectile dysfunction as a result of treatment for prostate cancer.  The Board finds that the VA regulations governing the disability adequately contemplate all of the Veteran's symptoms.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  38 C.F.R. §4.71a, Diagnostic Code 5276 (2017); VAOGCPREC 6-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the record does not raise the issue of entitlement to a total disability rating based on individual unemployability, and that issue is not before the Board as part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

As the preponderance of the evidence is against the claim for an increased initial rating, the claim must be denied.  38 U.S.C. §5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied. 

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to a rating in excess of 10 percent for residuals of prostate cancer is denied.


REMAND

The Board finds that additional development is required for the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

With regard to the claim for service connection for heart, skin, and sleep disabilities, the Board notes that the Veteran was provided a VA examination for those disabilities in February 2017.   However, after a review of the examination reports, the Board finds that those examination reports to be incomplete.  When medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, additional development is required for the Board to fulfill its duty to the Veteran.

The Board finds that the opinion and rationale provide by the February 2017 VA examiner regarding the skin disability to be incomplete.  Specifically, in the last remand the examiner was asked to specifically opine upon whether the Veteran's currently diagnosed eczema was related to active service, to include exposure to herbicides, which was conceded by VA.  However, the examiner did not provide a rationale as to why any skin disability was not the result of exposure to herbicides.  While the examiner found that it was generally unrelated to active service, the examiner did not note any rationale regarding any potential connection between herbicide exposure and eczema.  The examiner's only finding was that there was no evidence of Agent Orange chloracne at any point during service or after.  The examiner did not address whether herbicide exposure could be etiologically related to the current skin disability.  Therefore, the Board finds that remand is required for an addendum opinion which addresses the etiology of any skin disability found.  

With regard to the claim for a sleep disability, the Veteran was provided a VA examination to address the nature and etiology of the claimed disability.  The VA examiner found that the Veteran did not have sleep apnea, but rather insomnia, as a result of a service-connected mental disorder.  However, the examiner noted that insomnia was a part of, or a symptom of a metal disorder, and not a separate disability.  Therefore, the examiner opined that the Veteran's condition was less likely than not related to any aspect of active service, or to already service-connected disabilities. 

However, the Board notes that a close analysis of the record shows that the Veteran complained about trouble sleeping on a 1969 induction report of medical history, indicating that the sleep condition may have preexisted his active service.  Such fact was noted by the February 2017 examiner, however, not discussed.  If there is a possibility that a sleep disability preexisted service, the question is raised whether it could be a symptoms of a mental disorder incurred in service.  The Board finds that the conclusions and rationale are in conflict, and the February 2017 examiner's not discussing that contradiction of rationale makes the opinion incomplete, and an addendum must be obtained that speaks to the potential contrary evidence. 

The Board also notes that as the Veteran's claimed sleeping issues were not noted on the Veteran's entrance examination, and only on the report of medical history at induction.  Therefore, additional findings are required to determine whether a sleep disability was clearly and unmistakably presence at entrance to service to rebut the presumption of soundness.  

In order to rebut the presumption of soundness, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  38 C.F.R. §3.304(b) (2017); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, when the presumption of soundness condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231 (2012).

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance of the evidence standard.  The clear and unmistakable evidence standard is more demanding than the clear and convincing evidence standard, which in turn is higher than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is an onerous and very demanding evidentiary standard, requiring that the evidence be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003); Laposky v. Brown, 4 Vet. App. 331 (1993).

The Board notes that the VA examiner's opinion does not rise to the level of certainty required to rebut the presumption of soundness, and therefore, the analysis and conclusion are incomplete.  Consequently, an addendum opinion must be provided to discuss and opine on the etiology of the Veteran's sleep disorder, with consideration of whether there was a preexisting sleep disability at entrance to service.  Therefore, the Board finds that an addendum opinion that reconciles such discrepancies must be obtained for VA to fulfill the duty to assist the Veteran.

With regard to the claim for a heart disability, the Board notes the February 2017 VA examination only diagnosed the claimed heart diseases, to include a diagnosed left ventricular hypertrophy and remote endocarditis, and only spoke to the etiology of those disabilities.  While the examiner noted that the diagnosed heart disease were not due to the Veteran's active service, to include exposure to herbicide, the report noted that the heart disease was most likely due to diagnosed hypertension.  The Veteran was not provided a separate examination for cardiovascular disabilities, to include hypertension, or provided an opinion with addresses whether any cardiovascular disabilities were due to herbicide exposure, or any aspect of active service, to include as secondary to any other service-connected disabilities such as posttraumatic stress disorder (PTSD).  

The Board notes that in reviewing the claims file, the record also indicates that the initial claim for a heart disability specifically noted cardiovascular disease, which includes hypertension.  Therefore, another examination speaking to the nature and etiology of hypertension is required for VA to fulfill the duty to assist the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record. 

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians for treatment not already of record. 

3.  Schedule the Veteran for a VA skin examination.  The examiner must review the claims file and should note that review in the report.  Any studies or tests deemed necessary should be performed.  The examiner should provide a complete rationale for any opinions provided.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that each diagnosed skin disability is related to service or any incident of service, to include conceded exposure to herbicides.  

4.  Then, schedule the Veteran for a VA examination to determine the nature, severity, and etiology of any sleep disability which may be present.  The examiner must review the claims file and must note that review in the report.  The examiner is asked to offer the following opinions: 

(a)  Diagnose any sleep disabilities currently found and specifically state whether or not a diagnosis of sleep apnea is appropriate.

(b)  Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with any pre-existing sleep disorder? 

(c)  If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that any pre-existing sleep condition WAS NOT aggravated (not permanently worsened beyond the natural progression of the disease) during service?

(d)  If the examiner does not find that the Veteran clearly and unmistakably had a pre-existing sleep condition, is it at least as likely as not (50 percent or greater probability) that any sleep condition, is related to service or any incident of active service?

(e)  Reconcile the findings and opinions with previous examination findings and opinions.

5.  Then, schedule the Veteran for a VA examination of the heart and cardiovascular system.  The examiner must review the claims file and should note that review in the report.  The report should discuss the nature and etiology of any heart or cardiovascular disability and address whether it is at least as likely as not (50 percent or greater probability) that any disability is related to or caused by any aspect of active service, to include exposure to herbicides.  The examiner should consider and discuss the Veteran's service records, VA medical records, and any other relevant information.  

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


